UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6175


DANIEL WATLINGTON,

                Plaintiff - Appellant,

          v.


DEBBIE CARTER; MARSHAL GEORGE BENYA,

                Defendants - Appellees,

          and


SHARON L. JOHNSON; SERGEANT BAILEY,

                Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-ct-00761-FL)


Submitted:   September 11, 2008        Decided:   September 16, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Watlington, Appellant Pro Se. E. Holt Moore, III,
Wilmington, North Carolina; Steve R. Matheny, Assistant United
States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel Watlington appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), and 42 U.S.C. § 1983 (2000).    He contends that Defendant

Carter failed to timely file her motion for summary judgment, so

the district court erred in considering that motion.   However, the

motion was timely in accordance with Fed. R. Civ. P. 56(c).

Similarly, Defendant Benya’s motion to dismiss or for summary

judgment was filed within the extension period granted by the

district court, and thus is deemed timely. Accordingly, we affirm.

Watlington v. Johnson, No. 5:05-ct-00761-FL (W.D.N.C. Jan. 8,

2008).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -